Appeal Dismissed and Memorandum Opinion filed December 11, 2018.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-18-00258-CV


                   IN THE INTEREST OF F.S.C., A CHILD

                    On Appeal from the County Court No. 3
                           Galveston County, Texas
                      Trial Court Cause No. 07-FD-0721


                   MEMORANDUM                    OPINION

      This is an appeal from a judgment signed April 6, 2018. The clerk’s record
was filed August 6, 2018. The reporter’s record was filed September 28, 2018. No
brief was filed.
      On November 6, 2018, this court issued an order stating that unless appellant
filed a brief on or before November 21, 2018, the court would dismiss the appeal for
want of prosecution. See Tex. R. App. P. 42.3(b).
      Appellant filed no brief or other response. Accordingly, the appeal is ordered
dismissed.

                                      PER CURIAM

      Panel consists of Justices Busby, Brown, and Wise.